Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	This is a first non-final Office Action on the merits for application 15/949107. Claims 1-20 are pending examination.


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 07/10/2018-08/20/2020-01/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	
	

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 is/are drawn to method (i.e., a process), claim(s) 13 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 17 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 1, 13, and 17 is/are drawn to one of the statutory categories of invention.
 (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as computing system, client device, system, memory, non transitory computer readable storage medium merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the computing system, client device, system, memory, non transitory computer readable storage medium perform(s) the steps or functions of receiving, by a computing system from a client device, a selection of a category for an item listing; receiving, a plurality of previous item listings relating to the item listing; determining, a target objective for the item listing, generating based on the plurality of previous item listings and the target objective; receiving one or more attribute values for one or more attributes of the item listing; performing a 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a computing system, client device, system, memory, non transitory computer readable storage medium to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of receiving listing attributes and applying features of previous listing for to generate a machine learning model directed towards a target objective. As discussed above, taking the claim elements separately, the computing system, client device, system, memory, non transitory computer readable storage medium perform(s) the steps or functions of receiving, 
As for dependent claims 2-12, 14-16, and 18-20 further describe the abstract idea of receiving listing attributes and applying features of previous listing for to generate a machine learning model directed towards a target objective. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1, 7-10, 13, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindstrom, (U.S. Patent No. 9727826).

Regarding Claim 1, Lindstrom teaches a method (fig. 3), comprising:receiving, by a computing system (fig. 2: “200”) from a client device (fig. 2 “206”), a selection of a category for an item listing; (fig. 3), (col. 5 lines 50-65: The item selection training data 236 includes various inputs used in training the primary machine learning model 224 and the contrarian machine learning model 227 of the recommendations engine 215. These inputs may relate to previous item selections by multiple users. Such selections may include selections for purchase; for adding to a shopping cart, a wish list, or another form of list; for browsing and viewing additional detailed information about the item 248; and/or other selections. The inputs may also include characteristics about items 248 and users to enable determination of similarity. Accordingly, after training, the primary machine learning model 224 and/or the contrarian machine learning model 227 are able to predict selections based upon past behavior of similarly situated users in relation to similar items 248), and (col. 8 lines 55-57: Beginning with box 303, the recommendations engine 215 receives training data, such as the item selection training data 236 (FIG. 2) from the data store 212 (FIG. 2). The training data may represent historical item selections from a plurality of different users. The item selections may be associated with various item data 233 (FIG. 2) and/or user data 239 (FIG. 2), including demographic data 257. In box 306, the recommendations engine 215 trains both the primary machine learning model 224 (FIG. 2) and the contrarian machine learning model 227 (FIG. 2) using the training data. In one embodiment, the training data provided to train the contrarian machine learning model 227 may be filtered to remove arbitrary weights associated with items 248 (e.g., preferences given to sponsored results). In box 309, the recommendations engine 215 trains the contrarian machine learning model 227 further using the results of the primary machine learning model 224 such that the contrarian machine learning model 227 avoids producing those results),receiving, by the computing system, a plurality of previous item listings relating to the item listing; (fig. 3 “303”), (col. 5 lines 50-65: The item selection training data 236 includes various inputs used in training the primary machine learning model 224 and the contrarian machine learning model 227 of the determining, using one or more processors of the computing system, a target objective for the item listing; (col. 3 lines 56-61: As a user selects (or refrains from selecting) recommended items, the primary machine learning model 224 is updated with the goal of making more effective recommendations in the future, where the user is more likely to select and/or purchase the items that are recommended. In one embodiment, user selections of recommended items that result in purchases of the recommended items may be more heavily weighted in updating the model),generating a machine learning model (fig. 3: “306”) based on the plurality of previous item listings (col. 8 lines 57-59: Beginning with box 303, the recommendations engine 215 receives training data, such as the item selection training data 236 (FIG. 2) from the data store 212 (FIG. 2). The training data may represent historical item selections from a plurality of different users. The item selections may be associated with various item data 233 (FIG. 2) and/or user data 239 (FIG. 2), including demographic data receiving one or more attribute values for one or more attributes of the item listing from the client device; (fig. 3: “312”), (col. 7 lines 28-32: A client application 260 executed by a client 206 may request a network resource from the network resource server application 221 via the network 209. This network resource may comprise a network page, data for a dedicated application, or other content), (col. 7 lines 40-42: Within the network resource may be a set of recommendations 242 generated by the recommendations engine 215 given the context of the resource request), (col. 9 lines 6-13: In box 312, the recommendations engine 215 receives a request for a set of recommendations 242 (FIG. 2). In box 315, the recommendations engine 215 determines a current context associated with the request. The context may include the user associated with the request, an item 248 being featured in a network page associated with the request, an item 248 that has just been purchased or added to a shopping cart, and so on),performing a first evaluation by applying the one or more attribute values to the machine learning model and one or more second evaluations by applying one or more substitute attribute values to the machine learning model; and (col. 9 lines 64-67, and col. 10 lines 1-14: In box 409, the selection machine learning model 230 determines whether more recommendations 242 from the contrarian machine learning model 227, as opposed to recommendations 242 from the primary machine learning (Examiners interpretation: the first evaluation is performed by the primary machine learninig model 224, and the second is performed by the contrarian machine learning model 227),in response to determining that, a second evaluation represents an improvement upon the first evaluation (col. 9: the selection machine learning model 230 increases the proportion of recommendations 242 to be used from the contrarian machine learning model 227… A comparison to a threshold may be utilized in making this evaluation), presenting a suggestion to substitute an attribute value received from the client device with a substitute attribute value; (fig. 4), (col. 9 lines 64: the machine learning model), (col. 10 line 36), (fig. 3 “327”), and (fig. 3 “324”), and (col. 10 lines 37-48: If more recommendations 242 from the contrarian machine learning model 227, as opposed to recommendations 242 from the primary machine learning model 224, have not been selected, the selection machine learning model 230 continues to box 415. In box 415, the selection machine learning model 230 determines whether more recommendations 242 from the primary machine learning model 224, as opposed to recommendations 242 from the contrarian machine learning model 227, have been selected by users. A comparison to a threshold may be utilized in making this evaluation. If so, in box 418, the selection machine learning model 230 increases the proportion of recommendations 242 to be used from the primary machine learning model 224. In some cases, there may be a predefined minimum proportion of recommendations 242 from the contrarian machine learning model 227, which may impede increasing the proportion of recommendations 242 from the primary machine learning model 224. The minimum proportion of recommendations 242 from the contrarian machine learning model 227 may be established to avoid a bias. The selection machine learning model 230 then returns to box 406), and (col. 

Regarding Claim 7, Lindstrom teaches the method of claim 1, further comprising:determining a first outcome associated with the first evaluation; (col. 9 lines 64-67, and col. 10 lines 1-14: In box 409, the selection machine learning model 230 determines whether more recommendations 242 from the contrarian machine learning model 227, as opposed to recommendations 242 from the primary machine learning model 224, have been selected by users. A comparison to a threshold may be utilized in making this evaluation. If so, in box 412, the selection machine learning model 230 increases the proportion of recommendations 242 to be used from the contrarian machine learning model 227. In some cases, there may be a predefined minimum proportion of recommendations 242 from the primary machine learning model 224, which may impede increasing the proportion of recommendations 242 from the contrarian machine learning model 227. The minimum proportion of recommendations 242 from the primary machine learning model 224 may be established to avoid a bias. The selection machine learning model 230 then returns to box 406), (col. 9: the selection machine learning model 230 increases the proportion of recommendations 242 to be used from the contrarian machine learning model 227… A comparison to a threshold may be utilized in making this evaluation), (fig. 4), (col. 9 lines 64: the machine learning model), (col. 10 line 36), (fig. 3 “327”), and (fig. 3 “324”), and (col. 10 lines 37-48: If more determining a second outcome associated with the second evaluation, and presenting a quantitative difference between the first outcome and the second outcome; (col. 9 lines 64-67, and col. 10 lines 1-14: In box 409, the selection machine learning model 230 determines whether more recommendations 242 from the contrarian machine learning model 227, as opposed to recommendations 

Regarding Claim 8, Lindstrom teaches the method of claim 1, wherein determining that the second evaluation represents an improvement upon the first evaluation includes:determining that a quantitative difference between a first outcome associated with the first evaluation and a second outcome associated with the second evaluation exceeds a minimum quantitative threshold; (col. 9 lines 64-67, and col. 10 lines 1-14: In box 409, the selection machine learning model 230 determines whether more recommendations 242 from the contrarian machine learning model 227, as opposed to recommendations 242 from the primary machine learning model 224, have been selected by users. A comparison to a threshold may be utilized in making this evaluation. If so, in box 412, the selection machine learning model 230 increases the proportion of recommendations 242 to be used from the contrarian machine learning model 227. In some cases, there may be a predefined minimum proportion of recommendations 242 from the primary machine learning model 224, which may impede increasing the proportion of recommendations 242 from the contrarian machine learning model 227. The minimum proportion of recommendations 242 from the primary machine learning model 224 may be established to avoid a bias. The selection machine learning model 230 then returns to box 406), (col. 9: the selection machine learning model 230 increases the proportion of recommendations 242 to be used from the contrarian machine learning model 227… A comparison to a threshold may be utilized in making this evaluation), (fig. 4), (col. 9 lines 64: the machine learning model), (col. 10 line 36), (fig. 3 “327”), and (fig. 3 “324”), and (col. 10 lines 37-48: If more recommendations 242 from the contrarian machine learning model 227, as opposed to recommendations 

Regarding Claim 9, Lindstrom teaches the method of claim 8, further comprising:determining that a confidence level associated with determining the quantitative difference exceeds a minimum confidence threshold; (col. 9 lines 64-67, and col. 10 lines 1-14: In box 409, the selection machine learning model 230 determines whether more recommendations 242 from the 

Regarding Claim 10, Lindstrom teaches the method of claim 8, further comprising:selecting the second evaluation from among a plurality of evaluations based on the quantitative difference between the first outcome and the second outcome representing a maximum quantitative difference between the first outcome and each of the plurality of evaluations; (col. 9 lines 64-67, and col. 10 lines 1-14: In box 409, the selection machine learning model 230 determines whether more recommendations 242 from the contrarian machine learning model 227, as opposed to recommendations 242 from the primary machine learning model 224, have been selected by users. A comparison to a threshold may be utilized in making this evaluation. If so, in box 412, the selection machine learning model 230 increases the proportion of recommendations 242 to be used from the contrarian machine learning model 227. In some cases, there may be a predefined minimum proportion of recommendations 242 from the primary machine learning model 224, which may impede increasing the proportion of recommendations 242 from the contrarian machine learning model 227. The minimum proportion of recommendations 242 from the primary machine learning model 224 may be established to avoid a bias. The selection machine learning model 230 then returns to box 406), (col. 9: the selection machine learning model 230 increases the proportion of recommendations 242 to be used from the contrarian machine learning model 227… A comparison to a threshold may be utilized in making this evaluation), (fig. 4), (col. 9 lines 64: the machine learning model), (col. 10 line 36), (fig. 3 “327”), and (fig. 3 “324”), and (col. 10 lines 37-48: If more recommendations 242 from the contrarian machine learning model 227, as opposed to recommendations 242 from the primary machine learning model 224, have not 

Regarding Claim 13, Lindstrom teaches a system, comprising:one or more processors; and (col. 3 processor),memory (col. 3 memory) including instructions that, when executed by the one or more processors, cause the system to perform operations comprising:receiving a selection of a category for an item listing from a client device; (fig. 3), (col. 5 lines 50-65: The item selection training data 236 includes various inputs used in training the primary machine learning model 224 and the contrarian machine learning model 227 of the recommendations engine 215. These inputs may relate to previous item selections by multiple users. Such selections may include selections for purchase; for adding to a shopping cart, a wish list, or another form of list; for browsing and viewing additional detailed information about the item 248; and/or other selections. The inputs may also include characteristics about items 248 and users to enable determination of similarity. Accordingly, after training, the primary machine learning model 224 and/or the contrarian machine learning model 227 are able to predict selections based upon past behavior of similarly situated users in relation to similar items 248), and (col. 8 lines 55-57: Beginning with box 303, the recommendations engine 215 receives training data, such as the item selection training data 236 (FIG. 2) from the data store 212 (FIG. 2). The training data may represent historical item selections from a plurality of different users. The item selections may be associated with various item data 233 (FIG. 2) and/or user data 239 (FIG. 2), including demographic data 257. In box 306, the recommendations engine 215 trains both the primary machine learning model 224 (FIG. 2) and the contrarian machine learning model 227 (FIG. 2) using the training data. In one embodiment, the training data provided to train the contrarian machine learning model 227 may be filtered to remove arbitrary weights associated with items 248 (e.g., preferences given to sponsored results). In box 309, the recommendations engine 215 trains the contrarian machine learning model 227 further using the results of the primary machine learning model 224 such that the contrarian machine learning model 227 avoids producing those results),receiving a plurality of previous item listings relating to the item listing; (fig. 3 “303”), (col. 5 lines 50-65: The item selection training data 236 includes various inputs used in training the primary machine learning model 224 and the contrarian machine learning model 227 of the recommendations engine 215. These inputs may relate to previous item selections by multiple users. Such selections may include selections for purchase; for adding to a shopping cart, a wish list, or another form of list; for browsing and viewing additional detailed information about the item 248; and/or other selections. The inputs may also include characteristics about items 248 and users to enable determination of similarity. Accordingly, after training, the primary machine learning model 224 and/or the contrarian machine learning model 227 are determining a target objective for the item listing; (col. 3 lines 56-61: As a user selects (or refrains from selecting) recommended items, the primary machine learning model 224 is updated with the goal of making more effective recommendations in the future, where the user is more likely to select and/or purchase the items that are recommended. In one embodiment, user selections of recommended items that result in purchases of the recommended items may be more heavily weighted in updating the model),generating a machine learning model based on the plurality of previous item listings and the target objective; (col. 8 lines 57-59: Beginning with box 303, the recommendations engine 215 receives training data, such as the item selection training data 236 (FIG. 2) from the data store 212 (FIG. 2). The training data may represent historical item selections from a plurality of different users. The item selections may be associated with various item data 233 (FIG. 2) and/or user data 239 (FIG. 2), including demographic data 257. In box 306, the recommendations engine 215 trains both the primary machine learning model 224 (FIG. 2) and the contrarian machine learning model 227 (FIG. 2) using the training data. In one embodiment, the training data provided to train the contrarian machine learning model 227 may be filtered to remove arbitrary weights associated with items 248 (e.g., preferences given to sponsored results). In box 309, the recommendations engine 215 trains the contrarian machine learning model 227 further using the results of the primary machine learning model 224 such that the contrarian receiving one or more attribute values for one or more attributes of the item listing from the client device; (fig. 3: “312”), (col. 7 lines 28-32: A client application 260 executed by a client 206 may request a network resource from the network resource server application 221 via the network 209. This network resource may comprise a network page, data for a dedicated application, or other content), (col. 7 lines 40-42: Within the network resource may be a set of recommendations 242 generated by the recommendations engine 215 given the context of the resource request), (col. 9 lines 6-13: In box 312, the recommendations engine 215 receives a request for a set of recommendations 242 (FIG. 2). In box 315, the recommendations engine 215 determines a current context associated with the request. The context may include the user associated with the request, an item 248 being featured in a network page associated with the request, an item 248 that has just been purchased or added to a shopping cart, and so on),performing a first evaluation by applying the one or more attribute values to the machine learning model and one or more second evaluations by applying one or more substitute attribute values to the machine learning model; and (col. 9 lines 64-67, and col. 10 lines 1-14: In box 409, the selection machine learning model 230 determines whether more recommendations 242 from the contrarian machine learning model 227, as opposed to recommendations 242 from the primary machine learning model 224, have been selected by users. A comparison to a threshold may be utilized in making this evaluation. If so, in box 412, the selection machine learning model 230 increases the proportion of recommendations 242 to be used from the contrarian machine learning model 227. In some cases, there may be a predefined minimum proportion of recommendations 242 from the primary machine learning model 224, which may impede increasing the proportion of recommendations 242 from the contrarian machine learning model 227. The minimum proportion of recommendations 242 from the primary (Examiners interpretation: the first evaluation is performed by the primary machine learninig model 224, and the second is performed by the contrarian machine learning model 227),in response to determining that a second evaluation represents an improvement upon the first evaluation (col. 9: the selection machine learning model 230 increases the proportion of recommendations 242 to be used from the contrarian machine learning model 227… A comparison to a threshold may be utilized in making this evaluation), presenting a suggestion to substitute an attribute value received from the client device with a substitute attribute value; (fig. 4), (col. 9 lines 64: the machine learning model), (col. 10 line 36), (fig. 3 “327”), and (fig. 3 “324”), and (col. 10 lines 37-48: If more recommendations 242 from the contrarian machine learning model 227, as opposed to recommendations 242 from the primary machine learning model 224, have not been selected, the selection machine learning model 230 continues to box 415. In box 415, the selection machine learning model 230 determines whether more recommendations 242 from the primary machine learning model 224, as opposed to recommendations 242 from the contrarian machine learning model 227, have been selected by users. A comparison to a threshold may be utilized in making this evaluation. If so, in box 418, the selection machine learning model 230 increases the proportion of recommendations 242 to be used from the primary machine learning model 224. In some cases, there may be a predefined minimum proportion of recommendations 242 from the contrarian machine learning model 227, which may impede increasing the proportion of recommendations 242 from the primary machine learning model 224. The minimum proportion of recommendations 242 from the contrarian machine learning model 227 may be established to avoid a bias. The selection machine learning model 230 then returns to box 406), and (col. 7 lines 7-27: From the various user data 239, the item selection training data 236 may be generated. Although the examples herein refer to item selections by users, it is understood that the principles of the present disclosure may apply to item selections performed by automated systems in some cases. The item selection training data 236 is then used to train the primary machine learning model 224 and the contrarian machine learning model 227, which are both configured to provide subsets of the items 248 as recommendations 242. The current context surrounding a network resource request (e.g., current user, 

Regarding Claim 17, Lindstrom teaches a non-transitory computer-readable storage medium including instructions that, when executed by one or more processors of a first computing system, cause the first computing system to perform operations comprising:receiving a selection of a category for an item listing from a client device; (fig. 3), (col. 5 lines 50-65: The item selection training data 236 includes various inputs used in training the primary machine learning model 224 and the contrarian machine learning model 227 of the recommendations engine 215. These inputs may relate to previous item selections by multiple users. Such selections may include selections for purchase; for adding to a shopping cart, a wish list, or another form of list; for browsing and viewing additional detailed information about the item 248; and/or other selections. The inputs may also include characteristics about items 248 and users to enable determination of similarity. Accordingly, after training, the primary machine learning model 224 and/or the contrarian machine learning model 227 are able to predict selections based upon past behavior of similarly situated users in relation to similar items 248), and (col. 8 lines 55-57: Beginning with box 303, the recommendations engine 215 receives training data, such as the item selection training data 236 (FIG. 2) from the data store 212 (FIG. 2). The training data may represent historical item selections from a plurality of different users. The item selections may be associated with various item data 233 (FIG. 2) and/or user data 239 (FIG. 2), including demographic data 257. In box 306, the recommendations engine 215 trains both the primary machine learning model 224 (FIG. 2) and the contrarian machine learning model 227 (FIG. 2) using the training data. In one embodiment, the training data provided to train the contrarian machine learning model 227 may be filtered to remove arbitrary weights associated with items 248 (e.g., preferences given to sponsored results). In box 309, the recommendations engine 215 trains the contrarian machine learning model 227 further using receiving a plurality of previous item listings relating to the item listing; (fig. 3 “303”), (col. 5 lines 50-65: The item selection training data 236 includes various inputs used in training the primary machine learning model 224 and the contrarian machine learning model 227 of the recommendations engine 215. These inputs may relate to previous item selections by multiple users. Such selections may include selections for purchase; for adding to a shopping cart, a wish list, or another form of list; for browsing and viewing additional detailed information about the item 248; and/or other selections. The inputs may also include characteristics about items 248 and users to enable determination of similarity. Accordingly, after training, the primary machine learning model 224 and/or the contrarian machine learning model 227 are able to predict selections based upon past behavior of similarly situated users in relation to similar items 248), (col. 8 lines 55-57: Beginning with box 303, the recommendations engine 215 receives training data, such as the item selection training data 236 (FIG. 2) from the data store 212 (FIG. 2). The training data may represent historical item selections from a plurality of different users. The item selections may be associated with various item data 233 (FIG. 2) and/or user data 239 (FIG. 2), including demographic data 257. In box 306, the recommendations engine 215 trains both the primary machine learning model 224 (FIG. 2) and the contrarian machine learning model 227 (FIG. 2) using the training data. In one embodiment, the training data provided to train the contrarian machine learning model 227 may be filtered to remove arbitrary weights associated with items 248 (e.g., preferences given to sponsored results). In box 309, the recommendations engine 215 trains the contrarian machine learning model 227 further using the results of the primary machine learning model 224 such that the contrarian machine learning model 227 avoids producing those results),determining a target objective for the item listing; (col. 3 lines 56-61: As a user selects (or refrains from selecting) recommended items, the primary machine learning model 224 is updated with the goal of making more effective recommendations in the future, where the user is more likely to select and/or purchase the items that are recommended. In one embodiment, user selections of recommended items that result in purchases of the recommended items may be more heavily weighted in updating the model),generating a machine learning model based on the plurality of previous item listings and the target objective; (col. 8 lines 57-59: Beginning with box 303, the recommendations engine 215 receives training data, such as the item selection training data 236 (FIG. 2) from the data store 212 (FIG. 2). The training data may represent historical item selections from a plurality of different users. The item selections may be associated with various item data 233 (FIG. 2) and/or user data 239 (FIG. 2), including demographic data 257. In box 306, the recommendations engine 215 trains both the primary machine learning model 224 (FIG. 2) and the contrarian machine learning model 227 (FIG. 2) using the training data. In one embodiment, the training data provided to train the contrarian machine learning model 227 may be filtered to remove arbitrary weights associated with items 248 (e.g., preferences given to sponsored results). In box 309, the recommendations engine 215 trains the contrarian machine learning model 227 further using the results of the primary machine learning model 224 such that the contrarian machine learning model 227 avoids producing those results) and the target objective; (col. 3 lines 56-61: As a user selects (or refrains from selecting) recommended items, the primary machine learning model 224 is updated with the goal of making more effective recommendations in the future, where the user is more likely to select and/or purchase the items that are recommended. In one embodiment, user selections of recommended items that result in purchases of the recommended items may be more heavily weighted in updating the model),receiving one or more attribute values for one or more attributes of the item listing from the client device; (fig. 3: “312”), (col. 7 lines 28-32: A client application 260 executed by a client 206 may request a network resource from the network resource server application 221 via the network 209. This network resource may comprise a network page, data for a dedicated application, or other content), (col. 7 lines 40-42: Within the network resource may be a set of recommendations 242 generated by the recommendations engine 215 given the context of the resource request), (col. 9 lines 6-13: In box 312, the recommendations engine 215 receives a request for a set of recommendations 242 (FIG. 2). In box 315, the recommendations engine 215 determines a current context associated with the request. The context may include the user associated with the request, an item 248 being featured in a network page associated with the request, an item 248 that has just been purchased or added to a shopping cart, and so on),performing a first evaluation by applying the one or more attribute values to the machine learning model and one or more second evaluations by applying one or more substitute attribute values to the machine learning model, and (col. 9 lines 64-67, and col. 10 lines 1-14: In box 409, the selection machine learning model 230 determines whether more recommendations 242 from the contrarian machine learning model 227, as opposed to recommendations 242 from the primary machine learning model 224, have been selected by users. A comparison to a threshold may be utilized in making this evaluation. If so, in box 412, the selection machine learning model 230 increases the proportion of recommendations 242 to be used from the contrarian machine learning model 227. In some cases, there may be a predefined minimum proportion of recommendations 242 from the primary machine learning model 224, which may impede increasing the proportion of recommendations 242 from the contrarian machine learning model 227. The minimum proportion of recommendations 242 from the primary machine learning model 224 may be established to avoid a bias. The selection machine learning model 230 then returns to box 406), (Examiners interpretation: the first evaluation is performed by the primary machine learninig model 224, and the second is performed by the contrarian machine learning model 227),in response to determining that a second evaluation represents an improvement upon the first evaluation (col. 9: the selection machine learning model 230 increases the proportion of recommendations 242 to be used from the contrarian machine learning model 227… A comparison to a threshold may be utilized in making this evaluation), presenting a suggestion to substitute an attribute value received from the client device with a substitute attribute value; (fig. 4), (col. 9 lines 64: the machine learning model), (col. 10 line 36), (fig. 3 “327”), and (fig. 3 “324”), and (col. 10 lines 37-48: If more recommendations 242 from the contrarian machine learning model 227, as opposed to recommendations 242 from the primary machine learning model 224, have not been selected, the selection machine learning model 230 continues to box 415. In box 415, the selection machine learning model 230 determines whether more recommendations 242 from the primary machine learning model 224, as opposed to recommendations 242 from the contrarian machine learning model 227, have been selected by users. A comparison to a threshold may be utilized in making this evaluation. If so, in box 418, the selection machine learning model 230 increases the proportion of recommendations 242 to be used from the primary machine learning model 224. In some cases, there may be a predefined minimum .



Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, 11, 12, 14-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindstrom, (U.S. Patent No. 9727826) in view of Golbandi et al., (U.S. Patent Application Publication No. 20160371589).
	As to Claim 2, Lindstrom teaches the method of claim 1.
Lindstrom does not teach wherein at least a portion of a time period of generating the machine learning model occurs within a same time period of at least a portion of a time period of receiving the one or more attribute values for the item listing from the client device.
However Golbandi teaches wherein at least a portion of a time period of generating the machine learning model occurs within a same time period of at least a portion of a time period of receiving the one or more attribute values for the item listing from the client device; (abstract: receive a training sample from a first client device corresponding to a predefined feedback interacting with online content displayed on the first client device; update a preexisting training database in real-time based on the received training sample to generate an updated training sample). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lindstrom to include wherein at least a portion of a time period of generating the machine learning model occurs within a same time period of at least a portion of a time period of receiving the one or more attribute values for the item listing from the client device of Golbandi. Motivation to do so comes from the knowledge well known in the art that wherein at least a portion of a time period of generating the machine learning model occurs within a same time period of at least a portion of a time period of receiving the one or more attribute values for the item listing from the client device would speed up the process of determining values and would therefore make the method/system more efficient.

	As to Claim 3, Lindstrom teaches the method of claim 2.
Lindstrom does not teach loading the plurality of previous item listings into memory prior to generating the machine learning model.
loading the plurality of previous item listings into memory prior to generating the machine learning model; (0038: the front end 540 may open a target user interface to load content from the online phase-serving system. For example, when the user opens a target webpage on the browser, such as Yahoo! News.TM., an online phase-serving system from Yahoo! Inc. may send online content, i.e., news from Yahoo!.TM., to the Yahoo! News.TM. webpage), and (0040: To load the online content, the target user interface may send a user request to load the online phase-serving system when the user opens the user interface from the front end 540 (e.g., the client device 300). The user request may be a default request unaware by the user. For example, when the user opens the eBay.TM. application or the Yahoo! News.TM. webpage, the application or the webpage may automatically send out a request to load the online content recommended to the user. The user request may also be a request actively sent by the user. For example, the user may actively input a search query in a search toolbar displayed on the user interface of the eBay.TM. application or the Yahoo! News.TM. webpage). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lindstrom to include loading the plurality of previous item listings into memory prior to generating the machine learning modelof Golbandi. Motivation to do so comes from the knowledge well known in the art that loading the plurality of previous item listings into memory prior to generating the machine learning model would speed up the process of determining values and would therefore make the method/system more efficient.

	As to Claim 4, Lindstrom teaches the method of claim 1, wherein generating the machine learning model includes:extracting features and feature values from attributes and attribute values of the plurality of previous item listings (col. 5 lines 51-65: The item selection training data 236 includes various inputs used in training the primary machine learning model 224 and the contrarian machine learning model 227 of the recommendations engine 215. These inputs may relate to previous item selections by multiple users. Such selections may include selections for purchase; for adding to a shopping cart, a wish list, or another form of list; for browsing and viewing additional detailed information about the item 248; and/or other selections. The inputs may also include characteristics about items 248 and users to enable 
Lindstrom does not teach generating a plurality of feature vectors corresponding to the plurality of previous item listings from the features and feature values; and.
However Golbandi teaches generating a plurality of feature vectors corresponding to the plurality of previous item listings from the features and feature values; and (0046: the user request may be indexed with a key, and the features as a vector value. Any user request in the sample buffer 514 is identified through a corresponding request ID. The data may be cached in the sample buffer 514 in unit of <request ID, item ID> pair, i.e., each item (article or advertisement etc.) in the online content is paired up with the corresponding user request. A value of the <request ID, item ID> pair may be the vector value of the features, which including user profiles, client device information, and other features generated from the feature generator 512),applying the plurality of feature vectors to a machine learning algorithm; (Fig. 6 “612-616). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lindstrom to include applying the plurality of feature vectors to a machine learning algorithm of Golbandi. Motivation to do so comes from the knowledge well known in the art that applying the plurality of feature vectors to a machine learning algorithm would help in determining a more accurate content and that would therefore make the method/system more accurate.

	As to Claim 5, Lindstrom and Golbandi teach the method of claim 4.
Lindstrom further teaches further comprising: receiving distribution data; (fig. 4), (col. 9 lines 64: the machine learning model), (col. 10 line 36), (fig. 3 “327”), and (fig. 3 “324”), and (col. 10 lines 37-48: If more recommendations 242 from the contrarian machine learning model 227, as opposed to recommendations 242 from the primary machine learning model 224, have not been selected, the selection machine learning model 230 continues to box 415. In box 415, the selection machine learning model 230 determines whether more recommendations 242 from generating a plurality of bins corresponding to the distribution data; and (fig. 4), (col. 9 lines 64: the machine learning model), (col. 10 line 36), (fig. 3 “327”), and (fig. 3 “324”), and (col. 10 lines 37-48: If more recommendations 242 from the contrarian machine learning model 227, as opposed to recommendations 242 from the primary machine learning model 224, have not been selected, the selection machine learning model 230 continues to box 415. In box 415, the selection machine learning model 230 determines whether more recommendations 242 from the primary machine learning model 224, as opposed to recommendations 242 from the contrarian machine learning model 227, have been distributing the plurality of previous item listings among the plurality of bins in accordance with the distribution data; (fig. 4), (col. 9 lines 64: the machine learning model), (col. 10 line 36), (fig. 3 “327”), and (fig. 3 “324”), and (col. 10 lines 37-48: If more recommendations 242 from the contrarian machine learning model 227, as opposed to recommendations 242 from the primary machine learning model 224, have not been selected, the selection machine learning model 230 continues to box 415. In box 415, the selection machine learning model 230 determines whether more recommendations 242 from the primary machine learning model 224, as opposed to recommendations 242 from the contrarian machine learning model 227, have been selected by users. A comparison to a threshold may be utilized in making this evaluation. If so, in box 418, the selection machine learning model 230 increases the 

	As to Claim 6, Lindstrom teaches the method of claim 4.
Lindstrom does not teach wherein the machine learning algorithm is based on one of Bayesian estimation, minimum mean square error estimation, maximum a posterior estimation, maximum likelihood estimation, sum of squared differences estimation, least squares estimation, or regression.
However Golbandi teaches wherein the machine learning algorithm is based on one of Bayesian estimation, minimum mean square error estimation, maximum a posterior estimation, maximum likelihood estimation, sum of squared differences estimation, least squares estimation, or regression; (abstract: conduct a regression training), and (0009: the training database includes a set of historical training samples; conduct a regression training to a computer learning model in real-time). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lindstrom to include wherein the machine learning algorithm is based on one of Bayesian estimation, minimum mean square error estimation, maximum a posterior estimation, maximum likelihood estimation, sum of squared differences estimation, least squares estimation, or regression of Golbandi. Motivation to do so comes from the knowledge well known in the art that wherein the machine learning algorithm is based on one of Bayesian estimation, minimum mean square error estimation, maximum a posterior estimation, maximum likelihood estimation, sum of squared differences estimation, least squares estimation, or regression would help in determining a more accurate content and that would therefore make the method/system more accurate.

	As to Claim 11, Lindstrom teaches the method of claim 1.
Lindstrom does not teach wherein the target objective includes maximizing a selling probability a selling price, or a number of impressions, or minimizing a fee amount or a selling period.
However Golbandi teaches wherein the target objective includes maximizing a selling probability (0056: predict a probability that the user will respond to an online item For example, the training model may be a general online linear model with gradient descent, such as a linear regression model, and the training model may be organized as a set of parameters for the model features. The training model may be based on a mathematical algorithm. In general, the mathematical algorithm may be expressed as y=p(x,a), wherein p is a function that calculates a probability, x is the variables corresponding to a user request, a is a group of parameters of the algorithm, y is the output of the function p, representing the probability that a particular user will respond to an article after the article is sent to the user), a selling price, or a number of impressions, or minimizing a fee amount or a selling period. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lindstrom to include wherein the target objective includes maximizing a selling probability a selling price, or a number of impressions, or minimizing a fee amount or a selling period of Golbandi. Motivation to do so comes from the knowledge well known in the art that wherein the target objective includes maximizing a selling probability a selling price, or a number of impressions, or minimizing a fee amount or a selling period would help in determining a more accurate content and that would therefore make the method/system more accurate.

	As to Claim 12, Lindstrom teaches the method of claim 1.
Lindstrom does not teach wherein a user associated with the client device provides a criterion for selection of at least one of the plurality of previous item listings the target objective, a machine learning algorithm for generating the machine learning model, one or more substitute attributes, one or more substitute attribute values, or a number of second evaluations performed by the computing system.
However Golbandi teaches  wherein a user associated with the client device provides a criterion for selection of at least one of the plurality of previous item listings (fig. 3), (col. 5 lines 50-65: The item selection training data 236 includes various inputs used in training the primary machine learning model 224 and the contrarian machine learning model 227 of the recommendations engine 215. These inputs may relate to previous item selections by multiple users. Such selections may include selections for purchase; for adding to a shopping cart, a wish list, or another form of list; for browsing and viewing additional detailed information about the item 248; and/or other selections. The inputs may also include characteristics about items 248 and users to enable determination of similarity. Accordingly, after training, the primary machine learning model 224 and/or the contrarian machine learning model 227 are able to predict selections based upon past behavior of similarly situated users in relation to similar items 248), and (col. 8 lines 55-57: Beginning with box 303, the recommendations engine 215 receives training data, such as the item selection training data 236 (FIG. 2) from the data store 212 (FIG. 2). The training data may represent historical item selections from a plurality of different users. The item selections may be associated with various item data 233 (FIG. 2) and/or user data 239 (FIG. 2), including demographic data 257. In box 306, the recommendations engine 215 trains both the primary machine learning model  the target objective, a machine learning algorithm for generating the machine learning model, one or more substitute attributes, one or more substitute attribute values, or a number of second evaluations performed by the computing system. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lindstrom to include wherein a user associated with the client device provides a criterion for selection of at least one of the plurality of previous item listings the target objective, a machine learning algorithm for generating the machine learning model, one or more substitute attributes, one or more substitute attribute values, or a number of second evaluations performed by the computing system of Golbandi. Motivation to do so comes from the knowledge well known in the art that wherein a user associated with the client device provides a criterion for selection of at least one of the plurality of previous item listings the target objective, a machine learning algorithm for generating the machine learning model, one or more substitute attributes, one or more substitute attribute values, or a number of second evaluations performed by the computing system would help in determining a more accurate content and that would therefore make the method/system more accurate.

	As to Claim 14, Lindstrom teaches the system of claim 13.
Lindstrom does not teach wherein the system presents the suggestion in user realtime.
However Golbandi teaches wherein the system presents the suggestion in user realtime; (abstract: receive a training sample from a first client device corresponding to a predefined feedback interacting with online content displayed on the first client device; update a preexisting training database in real-time based on the received training sample to generate an updated training sample). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lindstrom to include wherein the system presents the suggestion in user realtime of Golbandi. Motivation to do so comes from the knowledge well known in the art that wherein the system presents the suggestion in user realtime would help in determining a more accurate content and that would therefore make the method/system more accurate.


As to Claim 15, Lindstrom teaches the system of claim 13, wherein generating the machine learning model includes: extracting features and feature values from attributes and attribute values of the plurality of previous item listings (col. 5 lines 51-65: The item selection training data 236 includes various inputs used in training the primary machine learning model 224 and the contrarian machine learning model 227 of the recommendations engine 215. These inputs may relate to previous item selections by multiple users. Such selections may include selections for purchase; for adding to a shopping cart, a wish list, or another form of list; for browsing and viewing additional detailed information about the item 248; and/or other selections. The inputs may also include characteristics about items 248 and users to enable determination of similarity. Accordingly, after training, the primary machine learning model 224 and/or the contrarian machine learning model 227 are able to predict selections based upon past behavior of similarly situated users in relation to similar items 248).
Lindstrom does not teach generating a plurality of feature vectors corresponding to the plurality of previous item listings from the features and feature values using early fusion; and
applying the plurality of feature vectors to a machine learning algorithm.
However Golbandi teaches generating a plurality of feature vectors corresponding to the plurality of previous item listings from the features and feature values; and (0046: the user request may be indexed with a key, and the features as a vector value. Any user request in the sample buffer 514 is identified through a corresponding request ID. The data may be cached in the sample buffer 514 in unit of <request ID, item ID> pair, i.e., each item (article or advertisement etc.) in the online content is paired up with the corresponding user request. A value of the <request ID, item ID> pair may be the vector value applying the plurality of feature vectors to a machine learning algorithm; (Fig. 6 “612-616). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lindstrom to include applying the plurality of feature vectors to a machine learning algorithm of Golbandi. Motivation to do so comes from the knowledge well known in the art that applying the plurality of feature vectors to a machine learning algorithm would help in determining a more accurate content and that would therefore make the method/system more accurate.

	As to Claim 16, Lindstrom and Golbandi teach the system of claim 15.
Lindstrom further teaches wherein the machine learning algorithm is based on one of k-means clustering, hierarchical clustering, density-based clustering, grid-based clustering, or principle component analysis; (fig. 4), (col. 9 lines 64: the machine learning model), (col. 10 line 36), (fig. 3 “327”), and (fig. 3 “324”), and (col. 10 lines 37-48: If more recommendations 242 from the contrarian machine learning model 227, as opposed to recommendations 242 from the primary machine learning model 224, have not been selected, the selection machine learning model 230 continues to box 415. In box 415, the selection machine learning model 230 determines whether more recommendations 242 from the primary machine learning model 224, as opposed to recommendations 242 from the contrarian machine learning model 227, have been selected by users. A comparison to a threshold may be utilized in making this evaluation. If so, in box 418, the selection machine learning model 230 increases the proportion of recommendations 242 to be used from the primary machine learning model 224. In some cases, there may be a predefined minimum proportion of recommendations 242 from the contrarian machine learning model 227, which may impede increasing the proportion of recommendations 242 from the primary machine learning model 224. The minimum proportion of recommendations 242 from the contrarian machine learning model 227 may be established to avoid a bias. The selection machine learning model 230 then returns to box 406), and (col. 7 lines 7-27: From the various user data 239, the item selection training data 236 may be generated. Although the examples herein refer to item 

	As to Claim 18, Lindstrom teaches the non-transitory computer-readable storage medium of claim 17.
Lindstrom does not teach wherein at least a portion of a time period of performing the first evaluation occurs within a same time period of at least a portion of a time period of performing the one or more second evaluations.
However Golbandi teaches wherein at least a portion of a time period of performing the first evaluation occurs within a same time period of at least a portion of a time period of performing the one or more second evaluations; (abstract: receive a training sample from a first client device corresponding to a predefined feedback interacting with online content displayed on the first client device; update a preexisting training database in real-time based on the received training sample to generate an updated training sample). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lindstrom to include wherein at least a portion of a time period of performing the first evaluation occurs within a same time period of at least a portion of a time period of performing the one or more second evaluations of Golbandi. Motivation to do so comes from the knowledge well known in the art that wherein at least a portion of a time period of performing the first evaluation occurs within a same time period of at least a portion of a time period of performing the one or more second evaluations would help in determining a more accurate content and that would therefore make the method/system more accurate.

As to Claim 19, Lindstrom teaches the non-transitory computer-readable storage medium of claim 17, wherein the operations further comprise:extracting features and feature values from attributes and attribute values of the plurality of previous item listings; (col. 5 lines 51-65: The item selection training data 236 includes various inputs used in training the primary machine learning model 224 and the contrarian machine learning model 227 of the recommendations engine 215. These inputs may relate to previous item selections by multiple users. Such selections may include selections for purchase; for adding to a shopping cart, a wish list, or another form of list; for browsing and viewing additional detailed information about the item 248; and/or other selections. The inputs may also include characteristics about items 248 and users to enable determination of similarity. Accordingly, after training, the primary machine learning model 224 and/or the contrarian machine learning model 227 are able to predict selections based upon past behavior of similarly situated users in relation to similar items 248).
Lindstrom does not teach generating a plurality of feature vectors corresponding to the plurality of previous item listings from the features and feature values using late fusion; and
applying the plurality of feature vectors to a machine learning algorithm.
However Golbandi teaches generating a plurality of feature vectors corresponding to the plurality of previous item listings from the features and feature values using late fusion; and (0046: the user request may be indexed with a key, and the features as a vector value. Any user request in the sample buffer 514 is identified through a corresponding request ID. The data may be cached in the sample buffer 514 in unit of <request ID, item ID> pair, i.e., each item (article or advertisement etc.) in the online content is paired up with the corresponding user request. A value of the <request ID, item ID> pair may be the vector value of the features, which including user profiles, client device information, and other features generated from the feature generator 512),applying the plurality of feature vectors to a machine learning algorithm; (Fig. 6 “612-616). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lindstrom to include applying the plurality of feature vectors to a machine learning algorithm of Golbandi. Motivation to do so comes from the knowledge well known in the art that applying the plurality of feature vectors to a machine learning algorithm would help in determining a more accurate content and that would therefore make the method/system more accurate.

As to Claim 20, Lindstrom and Golbandi teach the non-transitory computer-readable storage medium of claim 19.
 Lindstrom further teaches the machine learning algorithm is based on one of k-nearest neighbor, boosting, perceptron, neural network, decision tree, random forest, or support vector machine classification; (fig. 4), (col. 9 lines 64: the machine learning model), (col. 10 line 36), (fig. 3 “327”), and (fig. 3 “324”), and (col. 10 lines 37-48: If more recommendations 242 from the contrarian machine learning model 227, as opposed to recommendations 242 from the primary machine learning model 224, have not been selected, the selection machine learning model 230 continues to box 415. In box 415, the selection machine learning model 230 determines whether more recommendations 242 from the primary machine learning model 224, as opposed to recommendations 242 from the contrarian machine learning model 227, have been selected by users. A comparison to a threshold may be utilized in making this evaluation. If so, in box 418, the selection machine learning model 230 increases the proportion of recommendations 242 to be used from the primary machine learning model 224. In some cases, there may be a predefined minimum proportion of recommendations 242 from the contrarian machine learning model 227, which may impede increasing the proportion of recommendations 242 from the primary machine learning model 224. The minimum proportion of recommendations 242 from the contrarian machine learning model 227 may be established to avoid a bias. The selection machine learning model 230 then returns to box 406), and (col. 7 lines 7-27: From the various user data 239, the item selection training data 236 may be generated. Although the examples herein refer to item selections by users, it is understood that the principles of the present disclosure may apply to item selections 

NPL Reference
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Search eBay for "Completed Listings" to Know How Much Your Stuff Is Worth” describes “If you're selling stuf on eBay, it can be hard to know how much it's worth. Redditor outfoxthefox notes that you can actually search eBay's completed listings, so you know how much similar items sold for. Search eBay for "Completed Listings" to Know How Much Your Stuff Is Worth Search eBay for "Completed Listings" to Know How Much Your Stuff Is Worth To do this, just search for a similar item on eBay and scroll down to "Show Only". Check the "Completed Listings" box, and you'll see all completed auctions for that search. Items with green prices sold at that price, while items with red prices didn't end up selling. That should give you a good idea of how much to post your item for”.
	
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621